ICJ_172_ApplicationCERD_QAT_ARE_2018-07-23_ORD_01_NA_01_FR.txt.                                                                                                 435




                                  DÉCLARATION COMMUNE
                        DE MM. LES JUGES TOMKA, GAJA ET GEVORGIAN

                 [Traduction]
                     Différend devant relever prima facie du champ d’application du traité contenant
                 la clause compromissoire –– Elements à prendre en considération aux fins de
                 l’interdiction de la discrimination raciale –– « Origine nationale » non synonyme de
                 « nationalité » –– Discrimination fondée sur la nationalité ne relevant pas prima
                 facie du champ d’application de la convention internationale sur l’élimination de
                 toutes les formes de discrimination raciale.

                    Pour les raisons exposées ci‑après, nous n’avons pas été en mesure de
                 nous rallier à l’ordonnance rendue par la Cour. Notre vote ne signifie
                 toutefois pas que nous ne soyons pas sensibles aux considérations huma-
                 nitaires qui ont conduit la Cour à demander que les familles qataro‑­
                 émiriennes puissent continuer de vivre ensemble ou que celles séparées
                 puissent se réunir, que les étudiants qatariens soient à même de pour-
                 suivre leurs études aux Emirats arabes unis ou ailleurs et que les Qata-
                 riens aient, si nécessaire, accès aux tribunaux et autres organes judiciaires
                 émiriens. Nous espérons que les droits de ces personnes sont respectés.
                 Cependant, nous estimons que certaines conditions juridiques devant être
                 remplies pour que la Cour puisse indiquer des mesures conservatoires ne
                 l’étaient pas dans la présente affaire.
                    1. Pour déterminer si elle a compétence prima facie et si les droits invo-
                 qués par la Partie demanderesse sont plausibles aux fins de l’indication de
                 mesures conservatoires, la Cour doit établir si le différend relève à pre-
                 mière vue du champ d’application du traité contenant la clause compro-
                 missoire qui lui confère compétence et si les droits revendiqués sont
                 plausiblement fondés sur ce traité. C’est ainsi que, par exemple, dans l’af-
                 faire relative aux Immunités et procédures pénales (Guinée équatoriale
                 c. France), la Cour a conclu « qu’il n’exist[ait] pas, prima facie, de diffé-
                 rend entre les Parties susceptible d’entrer dans les prévisions de la conven-
                 tion contre la criminalité transnationale organisée, et donc de concerner
                 l’interprétation ou l’application de l’article 4 de ­celle-ci » (mesures conser-
                 vatoires, ordonnance du 7 décembre 2016, C.I.J. Recueil 2016 (II), p. 1160,
                 par. 50). De même, dans l’affaire relative à l’Application de la convention
                 internationale pour la répression du financement du terrorisme et de la
                 convention internationale sur l’élimination de toutes les formes de discrimi-
                 nation raciale (Ukraine c. Fédération de Russie), la Cour a conclu que
                 « les conditions requises pour l’indication de mesures conservatoires rela-
                 tivement aux droits invoqués par l’Ukraine sur le fondement de la
                 [convention internationale pour la répression du financement du terro-
                 risme] n[’étaient] pas remplies » (mesures conservatoires, ordonnance du
                 19 avril 2017, C.I.J. Recueil 2017, p. 132, par. 76).

                                                                                                  33




7 Ord 1145.indb 63                                                                                      11/06/19 14:31

                                   application de la ciedr (décl. comm.)                     436

                      2. Dans la présente affaire, le Qatar fait état de certains manquements,
                 par les Emirats arabes unis, à des obligations découlant de la convention
                 internationale sur l’élimination de toutes les formes de discrimination
                 raciale (­ci-après, la « CIEDR »), dont l’article 22 contient une clause com-
                 promissoire visant les différends relatifs à l’interprétation ou à l’applica-
                 tion de la convention.
                      3. Le traitement discriminatoire que le Qatar fait grief aux Emirats
                 arabes unis de faire subir à des personnes serait motivé par la nationalité
                 qatarienne des intéressés. Or la CIEDR ne s’applique qu’à certains motifs
                 de discrimination bien précis, à savoir « la race, la couleur, l’ascendance
                 ou l’origine nationale ou ethnique ». La nationalité n’est pas citée au
                 paragraphe 1 de l’article premier au nombre des motifs de discrimination
                 proscrits par la CIEDR.
                      4. En désignant « l’origine nationale » comme l’un des motifs illicites de
                 discrimination, la convention ne fait pas référence à la nationalité. Selon
                 nous, les deux notions ne sont pas identiques et ne sauraient être considé-
                 rées comme synonymes. Les travaux préparatoires étayent ce point de vue
                 et indiquent que les Etats ont voulu exclure du champ d’application de la
                 CIEDR la différenciation fondée sur la nationalité. Si, lorsque le texte du
                 projet de convention fut débattu au sein de la Troisième Commission de
                 l’Assemblée générale, un amendement visant à préciser que « l’expression
                 « origine nationale » ne désign[ait] ni la « nationalité » ni la « citoyen-
                 neté » » fut retiré par ses auteurs, il ne le fut toutefois qu’au profit du texte
                 définitif de l’article premier, dont il fut à l’évidence considéré qu’il clari-
                 fiait tout autant la situation (Nations Unies, doc. A/6181, p. 17). L’ab-
                 sence de référence à la nationalité s’explique aisément. Considérer que la
                 CIEDR couvre également la discrimination fondée sur la nationalité
                 reviendrait à faire de la convention un instrument de vaste portée qui
                 contiendrait une clause prévoyant que, s’agissant du large éventail de
                 droits civils protégés par la convention, l’Etat hôte doit traiter tous les
                 étrangers de la même manière que ses nationaux, lesquels jouissent du
                 traitement le plus favorable.
                      5. Le Comité pour l’élimination de la discrimination raciale a estimé ––
                 en particulier au paragraphe 4 de sa recommandation générale XXX
                 concernant la discrimination contre les non‑ressortissants –– que la
                 convention devait être interprétée comme visant également les différences
                 de traitement fondées sur la nationalité. Cela étant, le Comité n’a pas
                 déclaré de manière aussi explicite que la nationalité pouvait être assimilée
                 à l’origine nationale. Il a simplement désigné aux fins de l’interdiction de
                 la discrimination certaines conditions propres à la nationalité et à l’immi-
                 gration qui ne s’appliquent pas lorsque les motifs de discrimination
                 ­énumérés au paragraphe 1 de l’article premier entrent en jeu. Il serait dif-
                  ficile d’accorder du poids à ce point de vue du Comité étant donné que
                  ­celui-ci ne justifie d’aucune façon son interprétation selon laquelle les dif-
                   férences de traitement fondées sur la nationalité constituent une discrimi-
                   nation raciale au sens de la CIEDR, fût-ce seulement dans une certaine
                   mesure.

                                                                                               34




7 Ord 1145.indb 65                                                                                   11/06/19 14:31

                                  application de la ciedr (décl. comm.)                   437

                    6. Il est vrai que, si le paragraphe 2 de l’article premier indique que la
                 CIEDR ne s’applique pas aux différences de traitement entre ressortis-
                 sants et non-­ressortissants, il n’exclut pas que la convention s’applique à
                 la différenciation entre deux groupes d’étrangers. Néanmoins, quand bien
                 même tel serait le cas, pour qu’une discrimination relève de la CIEDR, il
                 faudrait qu’elle réponde à l’un des motifs énumérés au paragraphe 1 de
                 l’article premier. Des différences de traitement appliquées à des personnes
                 d’une nationalité donnée peuvent également obéir à certaines raisons liées
                 à l’origine ethnique et donc tomber sous le coup de la CIEDR, une possi-
                 bilité qui n’a cependant pas été évoquée par le Qatar.
                    7. Ces considérations nous amènent à conclure que le différend dont la
                 Cour est saisie n’entre pas prima facie dans le champ d’application de la
                 CIEDR et que les droits revendiqués sur le fondement de cette conven-
                 tion ne sont pas plausibles. Cela ne signifie pas que le comportement des
                 Emirats arabes unis ne puisse être jugé contraire à d’autres règles de droit
                 international ; le fait est simplement que, dans la présente affaire, la Cour
                 n’est appelée à examiner que les demandes formulées sur la base de la
                 CIEDR.

                                                                  (Signé) Peter Tomka.
                                                                  (Signé) Giorgio Gaja.
                                                                (Signé) Kirill Gevorgian.




                                                                                           35




7 Ord 1145.indb 67                                                                               11/06/19 14:31

